Case 2:21-cv-00488 Document 1-1 Filed 09/01/21 Page 1 of 4 PagelD #: 6

 

I/N THE CIRCUIT COURT OF NICHOLAS COUNTY, WEST VIRGINIA
JUAN V. WARD, JR.,
Plaintiff,
v. CIVIL ACTION No:
JUDGE
CHARLES I. OZULUMBA, and
ONTARIO LTD. D/B/A SAFRON LOGISTICS,
Defendants.
COMPLAINT

COMES NOW the Plaintiff, Juan V. Ward, Jr., by counsel, for his Complaint, and moves
this Court for judgment against the Defendants, Charles I. Ozulumba and Ontario Ltd. d/b/a
Safron Logistics, jointly and severally, on the grounds and in the amount as set forth below:

Counti: Negligence of Defendant Ozulumba

1. Plaintiff, Juan V. Ward, Jr., (“Plaintiff’), at all times relevant to the matters
alleged herein, was and is a resident of Monaca in Beaver County, Pennsylvania.

2. Defendant, Charles I. Ozulumba, (“Defendant Ozulumba”), at all times relevant to
the matters alleged herein, was and is a resident of Ottawa, Ontario.

3. Upon information and belief, Defendant, Ontario Ltd. d/b/a Safron Logistics
(“Defendant Logistics’), at all times relevant to the matters alleged herein, was and is a trucking
and transportation company operating in West Virginia and organized in Mississauga, Ontario.

4. This Court has general jurisdiction over the parties and venue is proper in this

Court because the cause of action arose from the defendants’ operation of a motor vehicle on the

highways in Nicholas County, West Virginia.

EXHIBIT

 
Case 2:21-cv-00488 Document 1-1 Filed 09/01/21 Page 2 of 4 PagelD #: 7

5, On or about April 29, 2019, at 10:15 p.m., Plaintiff was the driver of a vehicle
traveling northbound on WV State Route 19 at or near the intersection with WV State Route 41
in Summersville, Nicholas County, West Virginia.

6. At the same time and place aforesaid, Defendant Ozulumba, was operating a 2012
Freightliner tractor trailer traveling northbound on WV State Route 19 behind Plaintiff.

7. At all times relevant in this action, Defendant Ozulumba had a duty to operate his
vehicle with reasonable care and with due regard for the safety of others using the road.

8. Notwithstanding these duties, Defendant Ozulumba carelessly, recklessly, and
negligently operated the Freightliner tractor trailer and crashed into the car driven by the
Plaintiff, Juan V. Ward, Jr., causing significant damage.

9. Defendant Ozulumba’s negligence included, but was not limited to, the following:

(a) Failing to keep a proper lookout;

(b) Failing to give full time and attention to the operation of his vehicle;

(c) Exceeding the safe speed given conditions at the time of the crash;

(d) Failing to maintain his vehicle under proper control in violation of W.V.
Code §17C-6-1.

(e) Failing to maintain a proper following distance; |

(f) Failing to yield the right of way while passing;

(g) Making an unsafe lane change; and

(h) Crashing into the side of car driven by the Plaintiff, Juan V. Ward, Jr.

10. Asa direct and proximate result of Defendant Ozulumba’s negligent and reckless
conduct in causing this crash, Plaintiff, Juan V. Ward, Jr., has been caused to sustain serious and
permanent injuries; has suffered and will continue to suffer great pain of body and mind; has

2
Case 2:21-cv-00488 Document 1-1 Filed 09/01/21 Page 3 of 4 PagelD #: 8

sustained physical limitations, mental anguish and emotional injury; has suffered inconvenience

and has been prevented from transacting his business; and has incurred and will continue to incur

in the future, hospital, doctor and related bills in an effort to be cured of said injuries.

Count II: Negligence of Defendant Logistics

11. Plaintiff incorporates by reference, realleges and repleads the allegations of
paragraphs 1- 10 of Count I as if fully set forth herein.

12. At all times relevant in this action, Defendant Ozulumba was an employee,
servant and agent of Defendant, Ontario Ltd. d/b/a Safron Logistics (“Defendant Logistics”).

13. At all times relevant in this action Defendant Ozulumba was operating the vehicle
as an agent and employee of Defendant Logistics and was acting within the course and scope of
his agency and employment.

14, At all times relevant in this action, Defendant Logistics is liable for the conduct
of Defendant Ozulumba under the doctrine of respondeat superior and agency.

15. Asadirect and proximate result of the negligence of Defendant Ontario Ltd. d/b/a
Safron Logistics, by and through Defendant Ozulumba, Plaintiff, Juan V. Ward, Jr., sustained
serious and permanent injuries; has suffered and will continue to suffer great pain of body and
mind; has sustained physical limitations, mental anguish and emotional injury; has suffered
inconvenience and has been prevented from transacting his business; and has incurred and will
continue to incur in the future, hospital, doctor and related bills in an effort to be cured of said
injuries.

WHEREFORE, Plaintiff, Juan V. Ward, Jr., by counsel, moves this Court for judgment

against the Defendants, Charles I. Ozulumba and Ontario Ltd. d/b/a Safron Logistics, jointly and

3
Case 2:21-cv-00488 Document 1-1 Filed 09/01/21 Page 4 of 4 PagelD #: 9

severally, in such sums as will adequately compensate him for his injuries which said sums are
within the jurisdiction of this Court, including compensatory and general damages together with
prejudgment and post judgment interest from April 29, 2019, and costs expended in the bringing
of this lawsuit, including attorneys’ fees and all other relief deemed appropriate by this Court.

PLAINTIFF DEMANDS A TRIAL BY JURY.

JUAN V. WARD, JR.

Plaintiff, By Counsel

/s/ Andrea J. Geiger

Andrea J. Geiger (WVSB #13722)
THE JOEL BIEBER FIRM
United Center Building

500 Virginia Street E., Suite 1190
Charleston, WV 25301
Telephone: (304) 800-8000
Facsimile: (804) 358-2262
Counsel for Plaintiff
